UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-5086


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

PAUL OSUJI,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:06-cr-00415-MOC-1)


Submitted:    July 30, 2012                  Decided:   October 16, 2012


Before AGEE and     WYNN,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark P. Foster, Jr., RAWLS, SCHEER, FOSTER & MINGO, PLLC,
Charlotte, North Carolina, for Appellant.      Anne M. Tompkins,
United States Attorney, Melissa L. Rikard, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Having been resentenced after his initial sentence was

vacated on direct appeal, see United States v. Osuji, 413 F.

App’x 603 (4th Cir. 2011), Paul Osuji now seeks recourse in this

court   a   second      time,    attempting       to        challenge    several      of   his

convictions as well as the sentence newly imposed upon him.                                 We

have thoroughly reviewed the record, and we affirm.

             Osuji first asserts that the district court erred in

sentencing him on five of the money laundering counts of which

he    was   convicted,      contending        that       the    relevant        convictions

should have been vacated pursuant to this court’s reasoning in

his direct appeal, which vacated the pertinent convictions with

respect     to    his    codefendant.             As    the     Government        correctly

observes, however, Osuji failed to raise this argument in his

initial appeal.          Thus, his present attempts to challenge his

convictions       are    barred       by    the   mandate        rule.          See    United

States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993) (the mandate rule

“forecloses       relitigation         of    issues          expressly     or     impliedly

decided by the appellate court,” as well as “issues decided by

the    district    court        but   foregone         on    appeal”);     Omni       Outdoor

Adver., Inc. v. Columbia Outdoor Adver., Inc., 974 F.2d 502, 505

(4th Cir. 1992) (“[W]here an argument could have been raised on

an initial appeal, it is inappropriate to consider that argument

on a second appeal following remand.”).

                                             2
            Osuji also attacks the district court’s application of

the   Guidelines    to   his     case.       We    review     a     sentence    for

reasonableness,     applying     an      abuse    of    discretion        standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                      In assessing

whether a sentencing court properly applied the Guidelines, the

district court’s factual findings are reviewed for clear error

and   its   legal   conclusions       are    reviewed    de       novo.      United

States v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008).                       We will

“find clear error only if, on the entire evidence, we are left

with the definite and firm conviction that a mistake has been

committed.”    United States v. Manigan, 592 F.3d 621, 631 (4th

Cir. 2010) (internal quotation marks and citation omitted).

            Osuji’s first argument with respect to his sentence

alleges that the district court erred in assigning him a 2-level

enhancement under USSG § 3B1.3 for abuse of a position of trust.

We have reviewed Osuji’s contentions and conclude that they are

squarely    inconsistent   with       circuit     precedent.          See    United

States v. Bolden, 325 F.3d 471, 504 (4th Cir. 2003).

            Osuji next claims that he was improperly assigned a 4-

point leadership role enhancement under USSG § 3B1.1(a).                     In our

view, however, the record evidence does not support a conclusion

that the district court committed clear error in applying the

enhancement to Osuji.          Cf. United States v. Cameron, 573 F.3d

179, 184-86 (4th Cir. 2009).

                                         3
            Finally, Osuji takes issue with the district court’s

conclusion that his offenses involved a loss of more than $1

million,     triggering        a     16-level        enhancement      under    USSG

§ 2B1.1(b)(1)(I).       Of course, § 2B1.1(b) tethers the relevant

loss   calculation     to    “the    greater    of    actual   loss   or   intended

loss.”     USSG § 2B1.1, cmt. n.3(A)(i).              And a district judge may

rely on the amount that a defendant billed to Medicare “as prima

facie evidence of the amount of loss he intended to cause.”

United States v. Miller, 316 F.3d 495, 504 (4th Cir. 2003).

Notwithstanding Osuji’s assertion that the loss amount should be

reduced by the value of the medical equipment that some of the

patients    involved    in    the     scheme    may    have    been   entitled   to

receive, the district court expressly found that the existence

of any such eligible patients would have been a mere fortuity

that was not expected by Osuji.                In other words, the district

court specifically found that Osuji intended to cause Medicare

to suffer a loss in the full amount which he billed to it.                       The

district court’s calculation of the loss intended by Osuji’s

offenses was therefore not erroneous.

            Accordingly, we affirm the judgment of the district

court.     We deny Osuji’s pending motion for leave to file a pro

se supplemental brief.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                         4
material   before   the   court   and   argument   will   not   aid   the

decisional process.



                                                                AFFIRMED




                                   5